Citation Nr: 0012983	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1980 to 
March 1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

A hearing was held before the RO sitting in San Juan, Puerto 
Rico in May 1998.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. Service connection for a psychiatric disorder was finally 
denied by the Board in November 1989.  It was held that 
there was a personality disorder during service, that an 
acquired psychoneurotic disorder was first shown after 
service, and that a psychosis was first demonstrated more 
than 1 year following separation from service.  

3. Evidence associated with the claims file since the 
November 1989 rating decision is not so significant that 
it must be considered in order to decide fairly the merits 
of the appellant's claim for service connection.


CONCLUSIONS OF LAW

1. The Board's November 1989 unappealed rating decision is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1105 (1999).

2. New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a psychiatric disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  The Board denied the veteran's claim 
in November 1989.  It was held by the Board that the veteran 
had evidenced a personality disorder during service, for 
which compensation could not be paid.  See 38 C.F.R. 
§ 3.303(c).  It was further held that an acquired 
psychoneurosis was first shown after service, and was 
unrelated thereto, and that a psychosis was not manifested 
until more than 1 year following separation from service.  At 
the time of this decision, the Board considered the service 
medical records and post-service records on file to that 
date.  These records, while showing that a personality 
disorder was present in service, that a neurosis was present 
after service, that a psychosis was present more than 1 year 
following separation, do not show any relationship between 
the acquired psychiatric disorders and service.

Pertinent evidence associated with the claims file since the 
November 1989 decision includes a February 1994 psychiatric 
evaluation from University Behavioral Center; outpatient 
treatment reports and examination reports, dating from 1986 
to 1991, from the Mayaguez, Puerto Rico VAMC; both a June 
1993 report and a June 1998 report from R. Fumero, M.D.; and 
testimony from a May 1998 personal hearing before the San 
Juan RO.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(b) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  With the above-
cited facts for consideration, the Board will not reopen the 
claim.

When read together with the appellant's contentions on 
appeal, the Board concludes that the new evidence submitted 
or associated with the record since the November 1989 
decision is not so significant that it must be considered in 
order to fairly decide the merit of this claim.  None of the 
evidence supports the appellant's claim that his psychiatric 
disorder was incurred in service.  The outpatient treatment 
reports dating from 1986 to 1991, do not in any way relate 
the appellant's psychiatric disorder to military service.  
Additionally, the February 1994 psychiatric evaluation from 
University Behavioral Center does not relate the appellant's 
disorder to service.  In fact, the evaluation noted that the 
appellant's first hospitalization for severe depression was 
when the appellant was twenty-three years old, several years 
after service.  Finally, the medical certificates from Dr. 
Fumero simply indicate that the appellant was first seen in 
the office in August 1983, and that he has been treated 
psychiatrically since October 1990.  The certificates also 
identify the appellant's diagnosis as chronic schizophrenia, 
paranoid type.  Therefore, although the evidence cited is 
"new" in the sense that it was not of record at the time of 
the prior denial of this claim, it would have to be 
probative, but the evidence simply does not provide a medical 
link showing that the treatment for the appellant's 
psychiatric disorder was attributable in any way to the 
appellant's military service.

With respect to the above, the Board finds that the 
appellant's pleadings and statements essentially reiterate 
his previously considered contentions with respect to the 
claimed disability, and as such are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
either incurred in or aggravated during service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to this claim and, therefore, are deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a psychiatric 
disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.


ORDER

New and material evidence sufficient to reopen the claim for 
a psychiatric disorder not having been submitted, the 
benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

